Citation Nr: 0910982	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities claimed as due to 
herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to July 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2003 
rating decision of the Regional Office (RO) in Providence, 
Rhode Island.  In May 2007, the Board remanded the claim for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Peripheral neuropathy of the upper and lower extremities 
was caused by the Veteran's period of active duty.


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities was 
incurred by active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.



Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Certain disorders associated with herbicide agent exposure in 
service, including acute and subacute peripheral neuropathy, 
may be presumed service connected.  However, for purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (e) 
(2008).  Veterans diagnosed with an enumerated disease who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2008).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service personnel records show that the Veteran served in the 
United States Army in Vietnam from August 1968 to August 
1969.  He alleges that as a result of exposure to herbicides 
while in country, he developed peripheral vascular disease.  
Service medical records are silent for neurological 
complaints that could be attributed to peripheral neuropathy.  
Post-service, there is no indication that the veteran was 
diagnosed with acute or subacute peripheral neuropathy within 
two years following his last known exposure to herbicides on 
August 29, 1969. 

Medical records reveal that in May 1978, the Veteran 
sustained an injury to the low back which ultimately resulted 
in bilateral leg discomfort.  He filed a worker's 
compensation claim and began therapy and treatment for the 
low back issues.  The diagnosis in December 1986 was mild, 
symptomatic lumbosacral strain symptoms.

Following a VA medical examination in September 1996, the 
examiner concluded that the degenerative changes in the 
lumbosacral spine w3ould not account for the Veteran's 
sciatic paresthesia.

Medical records associated with the claims folder document 
the veteran's complaints of pain and burning in the feet, 
hands and fingers.  In mid-February 2002, the veteran was 
examined at a VA medical facility regarding his complaints.  
Peripheral neuropathy was suspected and a work-up was 
ordered.  In late February 2002, an electromyogram (EMG) and 
nerve conduction studies (NCS) were performed on the left 
upper and lower extremities.  The results were normal.  In 
July 2003, the veteran underwent a VA neurological 
examination.  In association with the physical examination, 
an EMG and NCS were ordered, and accomplished on August 1, 
2003.  Following the examination, the examiner diagnosed 
peripheral neuropathy that may be the result of 
hypothyroidism found on blood exam, and no way to rule out a 
relation to Agent Orange.  The report was identified as 
Report # 67096.  A second document dated the same day, 
prepared by the same examiner, and also identified as Report 
# 67096, was identical in all respects to the first report, 
except that there was no mention of no way to rule out a 
relation to Agent Orange.  The examiner noted that the August 
2003 EMG/NCS revealed scattered neuropathic abnormalities in 
the upper and lower extremities.

In light of the two separate reports of the August 2003 VA 
examination, the Board remanded the claims file with 
instructions that the Veteran be afforded a new VA 
examination.  This examination was performed in March 2008.  
The examiner noted that the claims file was reviewed.  The 
Veteran complained of tingling, numbness, and burning 
sensation in both hands with severe pain and burning in his 
feet.  He remarked that the symptoms started in 1969 and 
progressed in intensity over the years.  After performing the 
necessary tests, the examiner gave a diagnosis of chronic, 
sensory peripheral polyneuropathy, affecting both upper 
extremities and both lower extremities.  It was further noted 
that a question of a likely cause of peripheral 
polyneuropathy in the Veteran's case could not be answered 
definitively without resorting to speculation.  However, the 
examiner opined that it was her impression that the Veteran's 
peripheral neuropathy was at least as likely as not caused by 
the Veteran's exposure to herbicides during the Vietnam War.

In December 2008, a separate VA examiner reviewed the 
March 2008 examination report.  It was noted that the 
Veteran's tingling numbness, jabbing pains, neurologic 
deficits, decreased reflexes and stocking loss to pinprick 
supported the clinical diagnosis of peripheral neuropathy.  
She also observed that an EMG and NCS study from 2003 
supported the assertion that the onset of the Veteran's 
peripheral neuropathy was in 1969 and was related to 
herbicide exposure in Vietnam.

After giving the benefit of the doubt to the veteran, the 
Board finds that service connection for peripheral neuropathy 
of the upper and lower extremities is warranted.  The 
evidentiary record clearly shows that the Veteran has a 
current diagnosis of peripheral neuropathy.

The Board notes that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Board finds the Veteran's statements 
regarding the numbness, tingling, and burning in his 
extremities provide competent evidence regarding what the 
Veteran was able to observe, and specialized medical 
knowledge is not required to observe numbness, tingling, and 
burning.  This testimony, coupled with the Veteran's reports 
of burning and pain in the medical record, provides a 
continuity of symptoms from the Veteran's service through the 
present.

The Board is mindful that a VA examiner said in March 2008 
that a question of a likely cause of peripheral 
polyneuropathy in the Veteran's case could not be answered 
definitively without resorting to speculation.  However, the 
establishment of service connection does not require a 
definitive medical nexus-it merely requires that the current 
disorder at least as likely as not be a result of active 
service.  The March 2008 VA examiner opined that that it was 
her impression that the Veteran's peripheral neuropathy was 
at least as likely as not caused by the Veteran's exposure to 
herbicides during the Vietnam War.  A separate VA examiner 
opined in December 2008 that the medical record and test 
results supported the March 2008 VA examiner's opinion.  
Taking the two separate VA examiner's opinions coupled with 
the Veteran's consistent testimony regarding his symptoms, 
the Board finds that by extending the reasonable doubt 
doctrine to the Veteran, service connection for peripheral 
neuropathy of the upper and lower extremities is warranted.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2008).  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  Here, the Board believes that the evidence is at 
least in equipoise and, resolving all reasonable doubt in 
favor of the Veteran, service connection for peripheral 
neuropathy of the upper and lower extremities is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities is warranted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


